Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021, 02/07/2022, 10/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKEMOTO (US2017/0157804 A1, provided by applicant)
Regarding claim 1, Takemoto teaches (Pg 2, [0013]) a manufacturing method of a coated fiber reinforced resin molded article. Takemoto provides details of the manufacturing method which comprises a first molding process that cures a matrix resin, in which a reinforcing fiber is impregnated with at a temperature T1(° C.) to obtain a fiber-reinforced resin molded article; and a second molding process that places the fiber reinforced resin molded article in a cavity of a mold, sets the cavity to a temperature T2(°C.) that is lower than the temperature T1(°C.), injects a liquid coating layer-forming resin material into the cavity such as to coat, and cures the coating layer-forming resin material at the temperature T2(°C.), so as to obtain the coated fiber reinforced resin molded article. Since Takemoto’s curing temperature T1 of the matrix resin is higher than T2 the cure temperature of the coating layer resin, Takemoto’s disclosure meets all the claim 1 requirements “impregnating a fiber layer with resin (which is a preamble limitation for claim 1), the manufacturing method comprising: supplying a first resin (corresponding to matrix resin, per Takemoto) composition to the fiber layer; and supplying a second resin (coating layer-forming resin, per Takemoto) composition to the fiber layer, after supplying the first resin composition to the fiber layer, wherein a curing start temperature of the first resin composition is higher than a curing start temperature of the second resin composition.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMOTO as applied to claim 1 above, and further in view of MEEGAN (US9249282 B2)

Regarding claim 2, Takemoto teaches (Pg 2, [0013]) a manufacturing method of a coated fiber reinforced resin molded article. The manufacturing method which comprises a first molding process that cures a matrix resin, in which a reinforcing fiber is impregnated with, which meets the claim requirement “a mold is used for impregnating the fiber layer with the resin”. Takemoto fails to teach the required mold temperature. However, Meegan teaches (Col 9 and 10, Table 5) a short-cure formulation composed of epoxy based on Diglycidyl ether of bisphenol F (DGEBF), cycloaliphatic amine cure agent: isophorone diamine (IDA) and aromatic amine curing agent of 3,3'-diaminodiphenylsulphone (3,3'DDS). Meegan discloses the cure onset temperatures (Col 8, Table 2) respectively for aromatic cure agent 3,3’DDS to be 145 oC and that of cycloaliphatic agent to be 68 oC. Further, Meegan teaches (Col 10, lines 43-47) resin from Example 3 (Col 10, Table 5, which is composed of DGEBF (epoxy) and curing agents IDA and 3,3’DDS) was taken and introduced into a carbon fibre preform made of unidirectional fibres, via high pressure RTM (resin transfer molding) using a cure cycle of 3 minutes at 120° C. The mold temperature utilized by Meegan is lower than the cure onset temperature of 3,3’ DDS which is 145 oC, but higher than that of IDA which is 68 oC, which meets the claim requirement “a temperature of the mold is set to lower than the curing start temperature of the first resin composition and higher than the curing start temperature of the second resin composition.” Advantageously, Meegan provides the motivation to utilize a particular cure temperature (Col 2, line 50-57) as this particular cure system offers a practical method for utilizing the exothermic energy evolved from curing an epoxy resin system to produce a cured resin matrix with properties influenced by those of high-temperature cure reactions but achieved via a short cure time at cure temperature lower than the onset of the high cure temperature reaction in isolation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Takemoto with the mold temperature as taught by Meegan for the same application of creating a manufacturing method for a fiber reinforced resin molded product.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMOTO as applied to claim 1 above, and further in view of YOSHIDA (US 2015/0005458 A1)

Regarding claim 3, Takemoto fails to provide the required percentage of the first resin composition. However, Yoshida discloses (Pg 1, [0014]) a carbon fiber-reinforced composite comprising a matrix resin containing both a first epoxy resin and a second epoxy resin. Further, Yoshida discusses (Pg 3, [0029]) the matrix resin may contain 20 to 100 phr of the polyfunctional glycidylamine-type epoxy resin (first epoxy resin of Yoshida). The term “phr (per hundred resin)” represents the weight ratio of each epoxy resin to the total of the matrix resin (the epoxy resins). Yoshida provides a motivation to utilize the first epoxy resin to be 20 phr or more (Pg 3, [0030]) as this particular polyfunctional glycidylamine-type epoxy resin has four epoxy groups in one molecule. Therefore, the epoxy group number of the matrix resin can effectively be increased by increasing the ratio of the first epoxy resin in the matrix resin. Thus, the hardening strength of the matrix material can advantageously be increased by increasing the ratio of the first epoxy resin. Yoshida’s disclosure of the first resin to be 20 to 100 phr encompasses the claimed requirement of “first resin composition is 50% by mass or more and 67% by mass or less with respect to a total supply amount of the first resin composition and the second resin composition.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Takemoto with the first resin composition as taught by Yoshida for the same application of generating a manufacturing method for a fiber reinforced resin molded product.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEMOTO, and as applied to claim 1 above

Regarding claim 4, it is understood per the specification that the main agent is an epoxy resin, and examples provided for the first curing agents are aromatic diamine and that of the second curing agents are aliphatic diamines. It is known by one skilled in the art, that curing of the epoxy starts upon mixing the curing agent with the epoxy. 

Takemoto teaches (Pg 9, claim 21) that the matrix resin is a thermosetting resin comprised of an epoxy resin or a polyurethane resin. As discussed above in claim 1, the matrix resin is the first resin utilized by Takemoto. Further Takemoto teaches (Pg 9, claim 22) that the coating layer-forming resin (which is the second resin as utilized by Takemoto) is a thermosetting resin comprised of an epoxy resin or a polyurethane resin. Thus, one skilled in the art can select the same epoxy resin for both the matrix (first resin) and the coating resin (second resin) and meet the claim requirement “the main agent of the first resin composition and the second resin composition is the same material.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURBHI M DU whose telephone number is (571)272-9960. The examiner can normally be reached M-F 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765